Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.

Status of claims
Claims 1, 4, 11, and 14 have been amended; claims 10 and 14-20 are withdrawn as non-elected claims; Claims 1-9 and 11-13 remain for examination, wherein claims 1 and 11 are independent claims.

Previous rejections of claims
Previous rejection of Claims 1-9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Lu et al. (WO-2018107446-A1, see US-20200063232-A1 the pre-grant publication of the national stage entry  unless otherwise noted, hereinafter Lu) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 2/28/2022.
Previous rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Tomokiyo et al. (US-20170051372-A1, hereinafter Tomokiyo) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 2/28/2022. 
Previous rejection of Claims 1-2,4-9 and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-20 of copending Application No. 16/461,650 (‘650) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 2/28/2022.
However, in view of the newly recorded reference(s) and reconsideration, a new ground rejection has been listed as following:

Allowance Subject matter
Claims 8 and 12 include allowable subject matter.  
Claims 8 and 12 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed thickness of the second layer as claimed in the instant claims.
Notes: these claims are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and rejected under the ground of nonstatutory double patenting as stated in the following.
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation of the thickness of the first layer in the instant claim has been included in the corresponding independent claim 1, therefore, there is no further limitation has been added for the instant invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al (US 9,359,663 B2, thereafter US’663) in view of Lu et al. (WO-2018107446-A1, see US-PG-pub 20200063232-A1 the pre-grant publication of the national stage entry unless otherwise noted, hereinafter PG’232).
Regarding claims 1-4, 6, and 11, US’663 teaches an hot press formed steel member (abstract, claims, and examples of US’663), which reads on the press-hardened steel as recited in the instant claims. US’663 specify the microstructure of the steel member is exemplified by one including martensite phase alone (Col.16, lns.41-53 of US’663). The composition comparison between instant claims 1-4 and 11 and the disclosures of US’663 (Claims 1 and 6, Col.14, ln.30 to Col.16, ln.27 of US’663) is listed in following table. All of the alloy composition ranges disclosed by US’663 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of C, Si, Cr, and Fe optional adding Mn, Mo, Nb, B, and N as disclosed by US’663 because US’663 teaches the same hot-press-hardening steel member throughout the disclosed ranges. US’663 does not specify including first layer and second layer on the alloy matrix as recited in the instant claims 1 and 11. PG’232 teaches a novel coating-free press hardening steel and method to produce press hardening steel parts with steel including chromium (par.[0006] of PG’232). All of the major alloy composition including C, Cr, and Fe disclosed by PG’232 overlaps the claimed alloy compositions. PG’232 teaches a Cr-enriched oxide layer is a layer having Cr and O or Cr, O, and Fe of about 1 μm to 40 μm in thickness ([0075] of PG’232) which overlaps the first layer thickness as claimed in claims 1, 6, and 11. MPEP 2144 05 I. PG’232 appears to have an overlapping processing method, and thus the multiple oxide layers and their characterization including oxide enriched with Cr and Si in first layer and oxide enriched with Fe in second layer (cl.1, 11) and element derived features (cl.11) would have naturally flowed from following the teachings. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to including first layer and second surface layer as demonstrated by PG’232 on the surface the hot press-hardened member of US’663 since both US’663 and PG’232 teach the same hot press-hardened member throughout whole disclosing range. 

Element
From instant Claims 1, 4, and 11 (in wt%)
US’663 (in wt%)
Overlapping  range
(in wt%)
C
0.01-0.35 (cl.1 and 11) 
0.15-0.40
0.15-0.35
Cr
2.2-9 (cl.1 and 11)
2.2-3 (cl.4)
>0 to 5
2.2-9 (cl.1 and 11)
2.2-3 (cl.4)
Si
1.1-2 (cl.1 and 11)
1.1-1.8 (cl.4)
1.0-1.65
1.1-1.65 (cl.1 and 11)
1.1-1.65 (cl.4)
Fe
Balance
Balance
Balance
Microstructure Martensite:
95 Vol% or more
Single martensite
meet

From claim 2


Optional 
Mn: 0.01-3;
Mo: 0.01-0.8;
Nb: 0.01-0.3;
V: 0.01-0.3
Mn: 1-3.5;
Mo: >0-1;
Nb: >0-0.1
Mn: 1-3;
Mo: >0-0.8;
Nb: >0-0.1

From claim 3


B
0.005 or less
0.005 or less
same
N
0.01 or less
0.02 or less
0.01 or less


Regarding claims 5 and 9, the claimed oxide layer features involving Cr and Si (Cl.5) and/or Fe (Cl.9) fully depend on the alloy composition and manufacturing process. US’663 in view of pg’232 teach the similar alloy composition and microstructure has been manufactured by the similar hot press forming process, the claimed oxide layer features involving Cr and Si(Cl.5) and/or Fe (Cl.9) would have naturally flowed from US’663 in view of PG’232. MPEP 2112 01 and 2145 II.
Regarding claim 7, PG’232 teaches a coating-free press hardening steel ([0006]) which meets the limitation.
Regarding claim 13, US’663 specify having tensile strength of 980 MPa or more (Col.14, lns.29-37 of US’663).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8 and 12 of copending Application No. 16/958,362  (US-PG-Pub 2021/0087661 A1, thereafter PG’661). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 6, 8 and 12 of copending Application No. 16/958,362  (US-PG-Pub 2021/0087661 A1, thereafter PG’661) teaches an overlapping press hardened composition as that recited in the instant claims 1-4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of claims 1, 5, 6, 8 and 12 of PG’661, as PG’661 has a substantially similar composition claims 1, 5, 6 and 8 and the press hardening process claim 12.
The limitation of a “second layer disposed directly on the first layer, the second layer comprising an oxide enriched with Fe” would have naturally flowed from PG’661 since the composition claims 1, 5-6, and 8 overlap the composition in instant claims 1-4 and 11 and the processing claim 12 of PG’661 with steps of heating the blank, stamping and quenching overlaps the instant method processing ([0073]). The same steel composition as claimed used for substantially similar press hardened steel processing would be reasonably expected to have had the claimed features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17 of copending Application No. 17/128,588  (US-PG-Pub 2021/0189531 A1, thereafter PG’531). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of PG’531 teaches an overlapping press hardened composition as that recited in the instant claims 1-4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of ‘PG’531, as PG’531 has a substantially similar composition claims 1-2 and the press hardening process claim 11.
The limitation of a “second layer disposed directly on the first layer, the second layer comprising an oxide enriched with Fe” would have naturally flowed from PG’531 since the composition claims 1-2 overlap the composition in instant claims 1-4 and 11 and the processing claim 17 of PG’531 with steps of heating the blank to 880-950°C, stamping and quenching overlaps the instant method processing ([0073]). The same steel composition as claimed used for substantially similar press hardened steel processing would be reasonably expected to have had the claimed features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2,4-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/153,848 (US-PG-pub 2021/0222265 A1, thereafter PG’265).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PG’265 teaches an overlapping press hardened composition as that recited in the instant claims 1-2, 4 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 1, 4-9 and 11-13 the oxide limitations of these features would have naturally flowed from the press hardened steel material of PG’265, as PG’265 has a substantially similar composition claims 1-4, and the press hardening process claim 14.
The limitation of a “second layer disposed directly on the first layer, the second layer comprising an oxide enriched with Fe” would have naturally flowed from ‘848 since the composition claim 1 overlap the composition in instant claims 1-2, 4 and 11 and the processing claim 14 of PG’265 with steps of heating the blank to 880-950°C, stamping and quenching overlaps the instant method processing ([0073]). The same steel composition as claimed used for substantially similar press hardened steel processing would be reasonably expected to have had the claimed features.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented. 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-9 and 11-13 have been considered but they are moot in view of the new ground rejection as stated above. 
The Applicant’s arguments are summarized as following:
Since the instant application has an early filling date compared to both US serial No. 17/128,588 and 17/153.848, the provisional ODP rejection based on 17/128,588 and 17/153.848 should be withdrawn.
In response
As noted at MPEP 804(B)(1)(b)(i), instant ODP rejections based on 17/128,588 and 17/153.848 are not only rejection remaining in the instant rejections. Proper “Terminal Disclaimer(s)” are expected for overcoming the instant ODP rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734